UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-168895 QUEST WATER GLOBAL, INC. (Exact name of registrant as specified in its charter) Delaware 27-1994359 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2030 Marine Drive, Suite 302 North Vancouver, British Columbia, Canada V7P 1V7 (Address of principal executive offices) (Zip Code) (604) 986-2219 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None N/A Title of each class Name of each exchange on which registered Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNo þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act.YesþNoo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesoNo þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNo þ State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter.$54,597,246 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date.85,182,360 as of April 15, 2013 List hereunder the following documents if incorporated by reference and the Part of the Form 10-K (e.g., Part I, Part II, etc.) into which the document is incorporated: (1) Any annual report to security holders; (2) Any proxy or information statement; and (3) Any prospectus filed pursuant to Rule 424(b) or (c) under the Securities Act of 1933. The listed documents should be clearly described for identification purposes (e.g., annual report to security holders for fiscal year ended December 24, 1980).None PRESENTATION OF INFORMATION As used in this annual report, the terms “we”, “us”, “our” and the “Company” mean Quest Water Global, Inc. and its consolidated subsidiaries, unless otherwise indicated. This annual report includes our audited consolidated financial statements as at and for the years ended December 31, 2012 and 2011. These financial statements have been prepared in accordance with generally accepted accounting principles in the United States (“US GAAP”). All financial information in this annual report is presented in U.S. dollars, unless otherwise indicated, and should be read in conjunction with our audited consolidated financial statements and the notes thereto included in this annual report. As disclosed in our current report on Form 8-K dated January 10, 2012, on January 6, 2012, we completed a share exchange with Quest Water Solutions, Inc. (“Quest”), a Nevada corporation that is now our wholly owned subsidiary and operating business (the “Share Exchange”). The Share Exchange was treated as a recapitalization effected through a share exchange, with Quest as the accounting acquirer and the Company as the accounting acquiree. Our consolidated financial statements are therefore, in substance, those of Quest. FORWARD-LOOKING STATEMENTS This annual report, any supplement to this annual report, and any documents incorporated by reference in this annual report, include “forward-looking statements”. To the extent that the information presented in this annual report discusses financial projections, information or expectations about our business plans, results of operations, products or markets, or otherwise makes statements about future events, such statements are forward-looking. Such forward-looking statements can be identified by the use of words such as “intends”, “anticipates”, “believes”, “estimates”, “projects”, “forecasts”, “expects”, “plans” and “proposes”. Although we believe that the expectations reflected in these forward-looking statements are based on reasonable assumptions, there are a number of risks and uncertainties that could cause actual results to differ materially from such forward-looking statements. These include, among others, the risks and uncertainties outlined under the “Business” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” sections of this annual report, many of which are beyond our control. These forward-looking statements include, but are not limited to, the following: ● statements contained in Item 7 and the notes to our audited consolidated financial statements concerning our results of operations, financial condition and our ability to finance our business; ● statements contained in Item 1 concerning our products, operations and compliance with applicable laws; and ● statements throughout this annual report concerning our legal structure, the regulation of our business and the market for our common stock. Factors that could cause actual results to differ materially include, but are not limited to the following: ● risks related to government regulations and approvals of our products; ● our need for additional capital to pursue our plan of operations; ● our dependence on key personnel; and ● our ability to compete effectively with competitors that have greater financial, marketing and other resources. The forward-looking statements made in this annual report relate only to events or information as of the date on which the statements are made. We undertake no obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise, after the date on which the statements are made or to reflect the occurrence of unanticipated events. You should read this annual report and the documents that we reference in this annual report and have filed as exhibits with the understanding that our actual future results may be materially different from what we expect. You should not rely upon forward-looking statements as predictions of future events. Other sections of this annual report include additional factors which could adversely impact our business and financial performance. Moreover, we operate in an evolving environment. New risk factors and uncertainties emerge from time to time and it is not possible for our management to predict all risk factors and uncertainties. We cannot assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. 1 TABLE OF CONTENTS PART I 3 Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 8 Item 2. Properties 8 Item 3. Legal Proceedings 8 Item 4. Mine Safety Disclosures 8 PART II 9 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6. Selected Financial Data 10 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 14 Item 8. Financial Statements and Supplementary Data 15 Item 9. Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A. Controls and Procedures 16 Item 9B. Other Information 16 PART III 17 Item 10. Directors, Executive Officers and Corporate Governance 17 Item 11. Executive Compensation 20 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 22 Item 13. Certain Relationships and Related Transactions, and Director Independence 23 Item 14. Principal Accounting Fees and Services 26 PART IV 27 Item 15. Exhibits, Financial Statement Schedules 27 SIGNATURES 28 2 PART I Item 1.Business Business Overview We are an innovative water technology company that provides sustainable and environmentally sound solutions to water-scarce regions.We use proven technologies to create economically viable products that address the critical shortage of clean drinking water in developing countries. Our goal is to address the vital issue of water quality and water supply by providing an alternative, sustainable source of pure water at the smallest possible environmental cost to global areas in need, while becoming a leading company in providing turn-key solutions using alternative energy for the purification, desalination and distribution of clean drinking water. To date, we have focused our activities on the fifteen countries of the Southern African Development Community (“SADC”), with specific attention to Angola. Our Corporate History and Background We were incorporated under the laws of Delaware on February 25, 2010. From our inception until the closing of the Share Exchange, we sought to provide dental and other medical professionals with turn-key marketing solutions to generate referrals from existing clients and new business from the general public through our wholly owned subsidiary RPM Dental Systems, LLC (“RPM Kentucky”). RPM Kentucky was formed on September 15, 2009, under the laws of the Commonwealth of Kentucky, and we acquired RPM Kentucky on March 23, 2010. Prior to the Share Exchange, we had minimal revenue and our operations were limited to capital formation, organization and development of our business plan. As a result of the Share Exchange, we ceased our prior operations and, through Quest, we now operate as an innovative water technology company that provides sustainable and environmentally sound solutions to water-scarce regions. Quest was incorporated under the laws of Nevada on October 20, 2008 and commenced operations on February 20, 2009. Its operations to date have consisted of business formation, strategic development, marketing, technologies development, negotiations with technologies companies and capital raising activities. Quest has not generated any revenues since its inception. Acquisition of Quest On January 6, 2012, we completed the Share Exchange whereby we acquired all of the issued and outstanding capital stock of Quest in exchange for 2,568,493 shares of our common stock (on a pre-forward split basis), or approximately 62.74% of our issued and outstanding common stock as of the consummation of the Share Exchange. Subsequent to the Share Exchange, we completed a 20 for 1 forward split of our common stock (the “Forward Split”) that became effective on March 1, 2012. Pursuant to the Forward Split, the 2,568,493 shares described above increased to 51,369,860 shares. 3 As a result of the Share Exchange, Quest became ourwholly owned subsidiary and John Balanko and Peter Miele became our principal stockholders. The Share Exchange was treated as a recapitalization effected through a share exchange, with Quest as the accounting acquirer and the Company as the accounting acquiree. In connection with and effective upon the closing of the Share Exchange, Josh Morita, our former President, Chief Executive Officer, director and principal stockholder, and Dr. Laura Sloan, our former director, resigned as members of our Board of Directors and Mr. Morita resigned as our sole officer. Also effective upon the closing of the Share Exchange, John Balanko and Peter Miele were appointed to fill the vacancies on our Board of Directors created by the resignations of Mr. Morita and Ms. Sloan. In addition, our Board of Directors appointed Mr. Balanko as our President and Chief Executive Officer and Mr. Miele as our Vice President and Secretary, all effective upon the closing of the Share Exchange. On April 13, 2012, we also appointed Mr. Miele as our Chief Financial Officer. As a result of our acquisition of Quest, Quest became our wholly owned subsidiary and we assumed the business and operations of Quest. We then changed our name from RPM Dental, Inc. to Quest Water Global Inc. to more accurately reflect our new business operations. Industry Overview Water is the single most important economic input to the global economy, and more specifically, to individual enterprises. The disparity between supply and demand for clean water is an inexorable problem; yet the relentless international demand for its uninterrupted supply makes water by far the most stable of all global commodities. Safe water and the prevention of waterborne disease are public health priorities in most developed countries, where clean water generally is available for about one-third of the world’s population. However, water-related human health problems in developing countries are daunting. Global estimates of the population in developing countries that lack access to safe drinking water range from 1.1 to 1.4 billion. The consequences of lack of safe water are severe. The United Nations’ World Health Organization estimates that more than three billion cases of illness and five million deaths - the majority children - can be attributed annually to unsafe water. The death rate for children alone is estimated at one every eight seconds. Those numbers may rise in the early years of this century. World population surpassed seven billion in 2011. It is expected to top eight billion by 2028. Most of the increases are expected to be in developing countries, increasing pressure on already inadequate water resources. In Angola, almost three decades of civil war devastated water systems across the country, leaving millions of people without clean, reliable municipal water supplies or basic sanitation. Presently, the quality of water is still very poor, and in fact is considered harmful to public health. Due to these increasing health risk concerns, the government of Angola launched a $650 million “Water for All” (“Agua para Todos”) program in 2007 that began in 2009/2010. The “Water for All” program is an initiative of Angolan President José Eduardo dos Santos. It is coordinated by the Ministry of Energy & Water and managed by four other ministries: the Ministry of Industry, Ministry of Health, Ministry of Agriculture & Rural Development and Ministry of Environment. The first phase of the program will continue through to 2015, with the second phase continuing through 2020. Under the program, Angola has committed to providing clean water to 80% of its rural population and 50% of urban dwellers by 2015, with targets raised to 100% and 80%, respectively, by 2020. The total current population of Angola is approximately 19 million, with 56.7% being urban and 43.3% rural. 4 Products and Markets We focus on the manufacture and sale of two products: our AQUAtapTM community drinking water station and our WEPSTM (water extraction and purification system). Our AQUAtapTM station is an autonomous, decentralized, self-contained, solar-powered water purification and distribution system, while our WEPSTM is a unique, proprietary water extraction and purification system that produces clean drinking water from humidity in the atmosphere. We believe that our products can provide the world’s growing population with access to safe and clean drinking water, with a primary focus in water scarce regions. As described above, we have focused our activities to date on the fifteen countries of the SADC, and specifically, Angola. There is a vast and increasing demand for a sustainable, cost-effective and decentralized continuous supply of clean drinking water in most areas of the SADC. We provide clean drinking water to end-users utilizing various formats of our water purification and distribution systems that include inexpensive bulk drinking water and government-subsidized community level drinking water. Applications of our systems include rural and urban community water supply, water supply for household needs, remote work site camps and water supply for disaster relief. AQUAtapTM Community Drinking Water Station We have developed a proprietary community drinking water station consisting of a self-contained water purification system using either a reverse osmosis membrane or ultrafiltration membrane, powered by photovoltaic solar panels and hosted in modified shipping containers. Each AQUAtapTM unit is energy self-sufficient with minimal operational and maintenance costs. We believe that this product represents the first truly environmentally sound solution to drinking water shortages as it is autonomous, decentralized and sustainable, and because each unit is capable of converting brackish, sea or contaminated fresh water into 20,000 litres of high quality drinking water each day, suitable for 1,000 people. Reverse osmosis and ultrafiltration purification remove all suspended solids, turbidity, viruses, bacteria and most organic compounds. The AQUAtapTM system uses no chemicals in the pre- or post-purification process, keeping maintenance time and costs to a minimum. The source water is pumped from a contaminated or saline source into an auto backflushing sand filter, through three sets of auto backflushing pre-filters, then through either a reverse osmosis membrane (in the event the source water contains salinity levels >15,000 parts per million) or an ultrafiltration membrane. The purified water is then pumped through an ultraviolet sterilization unit prior to being pumped into a holding tank, then through a second ultraviolet sterilization unit prior to being dispensed by the end user. The pumps and compressors are powered by a series of batteries that are charged through an array of photovoltaic panels. Our target market for this product includes non-governmental organizations, governmental agencies, land developers, local communities and local water suppliers in developed and developing countries. We utilized ultrafiltration membranes to fabricate and assemble our first two AQUAtapTM community drinking water stations in the second quarter of 2011. In February 2012, we officially launched them in Angola. WEPSTM (Water Extraction and Purification System) In addition to the solar-powered water purification system, we have also developed a technology known as WEPSTM that produces potable water from humidity in the atmosphere. WEPSTM technology works by converting humidity into water, otherwise known as atmospheric water extraction. The unit draws in ambient air from the surrounding atmosphere, which passes through an air filtration system to remove any airborne contaminants. The filtered air then passes through the proprietary water extraction system, which efficiently removes moisture (condensate). The condensate is then sent through a multi-step water filtration and purification process. The result is contaminant- and bacteria-free, pure drinking water. The design of the WEPSTM incorporates elements of proven technology combined with our proprietary process, specifically designed to meet the climatic conditions and local regulatory framework of the installation site. The concept behind WEPSTM is to obtain an alternative, sustainable, pure source of water without exploiting current, limited groundwater resources. Utilizing our proprietary technology, vapor is captured from the troposphere before it condenses, falls to earth in the form of rain or snow and becomes contaminated as it comes in to contact with industrial waste and chemicals, agricultural pollutants and human contaminants. Our target market for this product includes commercial bottled water operations, agricultural irrigation, industrial capture and reuse and bulk residential supply. The WEPSTM systems are modular and scalable in design, allowing for water production from a few thousand to millions of litres per day. 5 Development of Business and Growth Strategy Our goal is to address the vital issue of water quality and water supply by providing an alternative, sustainable source of pure water at the smallest possible environmental cost to global areas in need, while becoming a leading company in providing turn-key solutions using alternative energy for the purification, desalination and distribution of clean drinking water. Primarily, we are focusing on installing our AQUAtapTM community drinking water stations in Angola. Our management has worked diligently since 2008 establishing business relationships with key government officials and ministries in Angola, including the Ministries of Industry, Health, Agriculture & Rural Development and Energy & Water. In late 2009, while our management was in Angola, the Secretary of State for Industry requested us to design and construct an autonomous water purification and distribution system under the “Water for All” program that would be appropriate for use in rural communities throughout Angola, keeping in mind that there is little to no grid power and virtually no infrastructure in the majority of these locations. After numerous months and much deliberation on which technologies to utilize within the end product, we completed the design of our current AQUAtapTM community drinking water station. With engineering, technical and manufacturing assistance from our technology partner, Trunz Water Systems AG, the first two units were fabricated and assembled in Switzerland in the second quarter of 2011. In mid-December 2011, we shipped our first two AQUAtapTM stations to Angola. These units arrived in mid-January 2012 and we installed the first station on behalf of the Angolan Ministry of Industry, which is responsible for the technical assessment and evaluation of all new water technologies intended for use under the ‘Water for All’ program, in the rural community of Bom Jesus in early February 2012. Bom Jesus, with a population of 500, is located approximately 50 kilometres east of the capital city of Luanda. The Bom Jesus AQUAtapTM station became operational in on March 1, 2012 and was officially inaugurated by the Secretary of State for Industry on March 16, 2012, with residents of the village initially drawing approximately 10,000 litres of pure water a day. The analysis of the product water from the Bom Jesus AQUAtap™ station and a comparative analysis of the product water and source water from the Kwanza River were performed by EPAL, a government agency and laboratory, and AngoLab, our private water analysis laboratory in Angola. The results of the product water analysis exceeded World Health Organization (WHO) standards for drinking water, while the results of the analysis of the source water proved it was not fit for human consumption. Our second AQUAtap™ station is currently awaiting an installation location and is being held in storage in the Viana Industrial Park owned by the Ministry of Industry. In the meantime, we are in the process of negotiating a formal agreement with the Ministry of Industry and Ministry of Energy & Water regarding becoming an official registered supplier for the “Water for All” program and for the construction of a facility to assemble the AQUAtap™ stations in Angola. In June 2012, our management met with the African Development (“AfDB”) to discuss financing the proposed AQUAtap™ assembly plant(s) to be built in Angola and the level of funding required to carry out such an undertaking. These discussions established that we would require between $5.5-6 million per facility, including construction, inventory and working capital. As a result of the meetings, we received a non-binding letter of intent from the AfDB regarding the funding of the proposed project and the Angolan government indicated that once an agreement had been consummated, they would in turn submit a request for funding to the AfDB on our behalf. Currently, only 50% of the population of Angola has access to an improved drinking water source. We believe that we will play an important role in alleviating this problem by providing access to clean drinking water through the use of our AQUAtap™ community drinking water stations. However, no assurance can be given that any of the negotiations in which we are currently involved we will be successful, or that we will be able to complete any sales contracts for units of our AQUAtap™ station. In keeping with our long-term growth strategy, our secondary business objective is to address the vital issue of water quality and bottled water supply in Angola through our majority-owned subsidiary, Agua Cuilo Lda. Agua Cuilo Lda. plans to construct and operate a water production and bottling plant in Angola. The plant will employ our proprietary WEPSTM technology for the production of water. The bottling operation will compete economically and environmentally with conventional bottled water production. WEPSTM provides an alternate, pure source of water without exploiting current freshwater resources. In addition to creating a sustainable and reliable water source, other factors that differentiate the WEPSTM process from conventional water supply methods include low power consumption, no harmful by-products and the fact that absolutely no chemicals are utilized in the process. Reducing environmental impacts and costs are goals of our water production and bottling plant. In addition, Agua Cuilo Lda. will manufacture 100% of its biodegradable PET (polyethylene terephthalate) packaging in its plant, saving the energy required to transport thousands of truckloads of empty bottles to its facilities. Agua Cuilo Lda., as a new provider of pure bottled water based within the country, will have an immediate and major cost-competitive and environmental advantage. However, no assurance can be given that Agua Cuilo Lda., will be successful in consummating sales for its bottled water products. 6 Suppliers Many of the components we use in our products are readily available from multiple world-wide manufacturers. We currently use specific suppliers for certain proprietary components and technologies, including Trunz Water Systems AG, Trojan Technologies and UV Pure. Competition We have identified the need to supply clean drinking water to rural and urban communities in developing countries by providing economically viable, turnkey solutions. We believe this is a good opportunity for us to take advantage of a very specific, targeted market by providing solar-powered, fully-autonomous water purification and distribution systems to populated areas where clean water is scarce. This is a far different market than that addressed by a large segment of the industry which has concentrated on the multi-billion dollar municipal water treatment sector, or the equally large residential sector. The municipal solution requires significant investment for infrastructure development, for example, building plants and laying miles of distribution pipes. Products for residential markets do not offer the performance or features to meet the needs of the first response market or the needs of the underdeveloped nations of the world. We have identified a few companies that manufacture equivalently sized water purification systems, but may or may not have similarities to our AQUAtap™ community drinking water station. Our competitors include Cardinal Resources, Inc., SwissINSO Holding, Inc., WorldWater & Solar Technologies, Inc., PureSafe Water Systems, Inc., Global Water Group, Inc., Nirosoft Industries Ltd. and Rodi Systems Corporation. We believe that we have the following competitive advantages as compared to our competitors: ● The AQUAtap™ system not only purifies and stores the produced water, but also contains a distribution point for the end user. ● The AQUAtap™ system is configurable to the source water, thereby providing the option of either a reverse osmosis membrane (in the event of saline or brackish source water) or an ultrafiltration membrane (in the event of contaminated fresh source water). ● The AQUAtap™ system has higher qualities as compared to our competitors’ for the specific markets that we are pursuing. For example, one competitor manufactures only a mobile disaster relief system that is cost prohibitive and not suitable for use in our target markets. Their units include redundant systems for their identified target market, rendering it cost inefficient. They also operate from grid or generator power and do not offer solar power as an option, further rendering their system unsuitable. Another competitor markets a large reverse osmosis system that is possibly suitable for larger markets or when greater amounts of water are required. It is not a suitable product for our target market in that it utilizes only reverse osmosis membranes, which, if the source water is contaminated fresh water, renders it somewhat excessive and too expensive. Purifying contaminated fresh water as opposed to saline water, reverse osmosis requires a greater amount of power to operate; hence a large array of solar panels is required, making the system far too expensive to operate, when an ultrafiltration membrane and a smaller array of solar panels would suffice to produce the same quantity of water. The markets in which we intend to operate are highly competitive with respect to performance, quality and price. We anticipate that we will directly compete with those competitors identified above, as well as with other local, regional and water treatment service and equipment providers. In the future, we also may face further competition from new market entrants and possible alliances between existing competitors. Some of our competitors have, or may have, greater financial, marketing and other resources. As a result, competitors may be able to respond more quickly to new or emerging trends and changes in technology, benefit from greater purchasing economies, offer more aggressive pricing to customers or devote greater resources to the promotion of their products than we are capable of accomplishing. There can be no assurance that we will be able to successfully compete in the future with such competitors. The failure to successfully compete could have an adverse effect on our operating results. 7 Intellectual Property We developed WEPSTM, a proprietary process that extracts moisture from the atmosphere to produce potable water. While the system incorporates elements of proven technology (dehumidification and refrigeration), we have designed proprietary processes that capture the water from air more efficiently and economically. A further proprietary process incorporated into the system ensures the integrity of the water after production, thereby eliminating the production of bio film, ultimately inhibiting the growth of bacteria. In 2009, we filed an application to register the trademark for WEPSTM with the Canadian Intellectual Property Office and in 2013, the United States Patent and Trademark Office published our application to register the trademark for our AQUAtap™ community drinking water station. Agreement with Trunz Water Systems AG On June 29, 2011, we entered into a Global Cooperation Partner Agreement with Trunz Water Systems AG (“TWS”) of Switzerland for the use of their proprietary technologies that serve as the core of our AQUAtap™ community drinking water stations. This agreement brings a breadth of fully-developed, proven technologies to us, thereby minimizing development time, costs and risks. Our technologies include an auto backflushing pre-filtration technology and reverse osmosis membrane technology from TWS whose low energy consumption permits the entire water purification process to be powered using solar energy. Under the agreement, we will continue to develop new products with the assistance of and in cooperation with TWS, allowing us to maintain ownership of the end product. TWS will market our AQUAtap™ community drinking water station system on a worldwide basis along with other products that are co-developed, with a royalty being paid to us for each system sold. In addition to this, we have the rights to market all the products of TWS on a worldwide basis, and as an official dealer in Canada and Angola, which will be sold under our brand. Pursuant to the agreement, TWS will also provide design engineering services, technical assistance, fabrication, manufacturing and consultancy and other services as requested by us. Employees We currently have two full time employees and one part time employee. From time to time, we may hire additional workers on a contract basis as the need arises. Item 1A.Risk Factors Not required. Item 1B.Unresolved Staff Comments Not applicable. Item 2.Properties Our principal executive office is located at 2030 Marine Drive, Suite 302, North Vancouver, British Columbia, Canada. Our only materially important facility, we have leased it at a cost of $2,525 per month since January 15, 2011 and expect to do so until January 30, 2014. We believe that this office is generally suitable to meet our needs for the foreseeable future; however, we will continue to seek additional space as needed to satisfy our growth. Item 3.Legal Proceedings We are currently not involved in any litigation that we believe could have a materially adverse effect on our financial condition or results of operations. There is no action, suit, proceeding, inquiry or investigation before or by any court, public board, government agency, self-regulatory organization or body pending or, to the knowledge of our executive officers or any of our subsidiaries, threatened against or affecting us, our common stock, any of our subsidiaries or our officers or directors of those of our subsidiaries’ in their capacities as such, in which an adverse decision could have a material adverse effect. Item 4.Mine Safety Disclosures Not applicable. 8 PART II Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Market Information Our common stock was originally approved for quotation on the OTC Bulletin Board under the symbol “RPMD”. Effective March 9, 2012, our symbol changed from “RPMD” to “QWTR” in connection with our name change from RPM Dental, Inc. to Quest Water Global Inc. and the Forward Split. Our August 24, 2012, our common stock was deleted from the OTC Bulletin Board and it is now quoted exclusively on the OTCQB. As of April 15, 2013, there were 85,182,360 shares of our common stock issued and outstanding. As of April 15, 2013, we also had outstanding warrants to purchase 2,708,000 shares of our common stock at an exercise price of $0.50 per share until January 6, 2015 and February 10, 2015, and outstanding options to purchase 5,050,000 shares of our common stock at an exercise price of $0.90 per share until May 9, 2015. Of the 85,182,360 issued and outstanding shares of our common stock, 54,442,360 are restricted shares under the Securities Act. None of these restricted shares are eligible for resale absent registration or an exemption from registration under the Securities Act. The following quotations reflect the high and low bids for our common stock based on inter-dealer prices, without retail mark-up, mark-down or commission, and may not represent actual transactions. The high and low bid quotations of our common stock for the periods indicated below are as follows: OTC Bulletin Board / OTCQB Quarter Ended High ($) Low ($) December 31, 2012 September 30, 2012 June 30, 2012 March 31, 2012 - - December 31, 2011 - - September 30, 2011 - - June 30, 2011 - - March 31, 2011 - - Holders As of April 15, 2013, there were approximately 88 holders of record of our common stock, which does not include shares held by brokerage clearing houses, depositories or others in unregistered form. 9 Dividends We have never declared or paid a cash dividend. Any future decisions regarding dividends will be made by our Board of Directors. We currently intend to retain and use any future earnings for the development and expansion of our business and do not anticipate paying any cash dividends in the foreseeable future. Our Board of Directors has complete discretion on whether to pay dividends. Even if our Board of Directors decides to pay dividends, the form, frequency and amount will depend upon our future operations and earnings, capital requirements and surplus, general financial condition, contractual restrictions and other factors that the Board of Directors may deem relevant. Penny Stock Our common stock is subject to provisions of Section 15(g) and Rule 15g-9 of the Exchange Act, commonly referred to as the “penny stock rule”. Section 15(g) sets forth certain requirements for transactions in penny stock, and Rule 15g-9(d) incorporates the definition of “penny stock” that is found in Rule 3a51-1 of the Exchange Act. The Securities and Exchange Commission (the “SEC”) generally defines a penny stock to be any equity security that has a market price less than $5.00 per share, subject to certain exceptions. We are subject to the SEC’s penny stock rules. Since our common stock is deemed to be penny stock, trading in the shares of our common stock is subject to additional sales practice requirements on broker-dealers who sell penny stock to persons other than established customers and accredited investors. “Accredited investors” are generally persons with assets in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 together with their spouse. For transactions covered by these rules, broker-dealers must make a special suitability determination for the purchase of securities and must have the purchaser’s written consent to the transaction prior to the purchase. Additionally, for any transaction involving a penny stock, unless exempt, the rules require the delivery, prior to the first transaction, of a risk disclosure document prepared by the SEC relating to the penny stock market. A broker-dealer also must disclose the commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements must be sent disclosing recent price information for penny stocks held in an account and information to the limited market in penny stocks. Consequently, these rules may restrict the ability of broker-dealer to trade and/or maintain a market in our common stock and may affect the ability of our stockholders to sell their shares. Recent Sales of Unregistered Securities Other than as disclosed in previous quarterly reports on Form 10-Q or current reports on Form 8-K, we did not issue any equity securities that were not registered under the Securities Act during the fiscal year ended December 31, 2012. Purchases of Equity Securities by the Issuer and “Affiliated Purchasers” We did not purchase any shares of our common stock or other securities during the year ended December 31, 2012. Item 6.Selected Financial Data Not required. 10 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis of our results of operations and financial condition has been derived from and should be read in conjunction with our audited consolidated financial statements and the related notes thereto that appear elsewhere in this annual report, as well as Item 1 and the “Presentation of Information” section that appears at the beginning of this annual report. Overview We provide sustainable and environmentally sound solutions to water scarce regions. Our goal is to address the vital issue of water quality and water supply by providing an alternative, sustainable source of pure water at the smallest possible environmental cost to global areas in need, while becoming a leading company in providing turn-key solutions using alternative energy for the purification, desalination and distribution of clean drinking water. We have developed a proprietary AQUAtap™ community drinking water station consisting of a self-contained water purification system using either a reverse osmosis membrane or ultrafiltration membrane, powered by photovoltaic solar panels and hosted in modified shipping containers. Each unit is energy self-sufficient with minimal operational and maintenance costs. We believe that this product represents the first truly environmentally sound solution to drinking water shortages as it is autonomous, decentralized and sustainable, and because each unit is capable of converting brackish, sea or contaminated surface water into 10,000 to 25,000 litres of high quality drinking water each day. In addition to the solar-powered water purification systems, we have also developed a technology known as WEPSTM that produces potable water from humidity in the atmosphere. WEPSTM technology works by converting humidity into water, otherwise known as atmospheric water extraction. Our operations to date have consisted of business formation, strategic development, marketing, technologies development, negotiations with technologies companies and capital raising activities. Results of Operations Revenue We have not generated any revenues since our inception. We anticipate that we will incur substantial losses for the foreseeable future and our ability to generate any revenues in the next 12 months continues to be uncertain. Expenses During the year ended December 31, 2012, we incurred $3,759,906 in total expenses, including $2,239,525 in management fees, $919,486 in consulting fees, $284,088 in professional fees, $54,966 in our travel expenses, $45,218 in advertising and promotion expenses, $41,395 in automotive expenses, $64,465 in amortization, $35,842 in office and miscellaneous expenses, $30,337 in rent, $16,500 in transfer agent and filing fees, $14,339 in foreign exchange loss and $13,745 in telephone expenses. Importantly, a significant portion of the management fees and consulting fees represent stock-based compensation expense of $2,798,455 that we incurred during the three months ended June 30, 2012. During the prior year, we incurred $486,044 in total expenses, including $200,000 in management fees, $56,533 in consulting fees, $149,676 in professional fees, $3,197 in travel expenses, $7,446 in advertising and promotion expenses, $20,909 in automotive expenses, $4,048 in amortization, $16,798 in office and miscellaneous expenses, $30,653 in rent and $10,955 in telephone expenses, as offset by $14,171 in foreign exchange gain. The increase of approximately 674% in our total expenses during the most recent year resulted from increases in our expenses in nearly every major category, which were in turn attributable to the increase in our business operations, the closing of the Share Exchange and the costs associated with becoming and maintaining our status as a public company. In addition, the management fee and consulting fee increases due to the stock-based compensation expense described above accounted for a significant portion of the overall increase. From our inception on February 20, 2009 to December 31, 2012, we incurred $5,096,907 in total expenses, including $2,799,525 in management fees, $1,087,009 in consulting fees, $558,447 in professional fees, $160,922 in travel expenses, $62,373 in advertising and promotion expenses, $79,730 in automotive expenses, $74,489 in amortization, $88,806 in office and miscellaneous expenses, $116,380 in rent, $16,500 in transfer agent and filing fees, $2,671 in foreign exchange loss and $50,055 in telephone expenses. Included in total expenses is stock-based compensation of $2,798,455. 11 Net Loss During the year ended December 31, 2012, we incurred a loss before other income (expense) of $3,759,906 and a net loss of $3,815,548, whereas we incurred a loss before other income (expense) of $486,044 and a net loss of $595,379 during the prior year. Our net loss per share during those two years was $0.05 and $0.03, respectively. From our inception on February 20, 2009 to December 31, 2012, we incurred a loss before other income (expense) of $5,096,907 and a net loss of $5,263,965. The majority of our other expense during each of the periods referenced above was related to the accretion of discount on our convertible notes payable. Liquidity and Capital Resources As of December 31, 2012, we had $1,732 in cash, $284,910 in total assets, $896,325 in total liabilities and a working capital deficit of $791,550. As of December 31, 2012 we had an accumulated deficit of $5,263,965. To date, we have experienced negative cash flows from operations and we have been dependent on sales of our common stock and capital contributions to fund our operations. We expect this situation to continue for the foreseeable future, and we anticipate that we will experience negative cash flows during the year ended December 31, 2013. During the year ended December 31, 2012, we spent $834,052 in cash on operating activities, compared to $349,684 in cash spending on operating activities during the prior year. The 238% increase in our cash spending on operating activities during the fiscal year ended December 31, 2012 was primarily attributable to the increase in our net loss as described above, as adjusted for the aforementioned stock-based compensation expense, as well as decreases in our operating assets and liabilities, and in particular amounts due to related parties. From our inception on February 20, 2009 to December 31, 2012 we spent $1,450,198 in cash on operating activities. During the year ended December 31, 2012, we spent $64,096 in cash on investing activities, whereas we spent $272,832 in cash on investing activities during the same period in the prior year. All of our spending on those activities during both periods was in the form of property and equipment purchases. Our investing activities decreased between 2011 and 2012 largely because we shipped our first two community drinking water stations to Angola earlier this year and installed and demonstrated one system. Our second system is currently awaiting an installation location and is being held in storage in the Viana Industrial Park owned by the Ministry of Industry. From our inception on February 20, 2009 to December 31, 2012, we spent $349,832 in cash on the purchase of property and equipment, our only investing activities to date. We received $866,820 in cash from financing activities during the year ended December 31, 2012, consisting of $845,000 in proceeds from the issuance of our common stock and $221,820 in proceeds from convertible notes payable, as offset by the repayment of $200,000 in loans payable. During the year ended December 31, 2011, we received $644,500 in cash from financing activities, consisting of $315,000 in proceeds from the issuance of our common stock and $329,500 in proceeds from convertible notes payable. From our inception on February 20, 2009 to December 31, 2012 we received $1,801,762 in cash from financing activities, including the following proceeds: $1,192,442 from the issuance of our common stock, $601,320 from convertible notes payable and $208,000 from loans payable, as offset by the repayment of $200,000 in loans payable. During the year ended December 31, 2012, our cash decreased by $31,328 as a result of our operating, investing and financing activities, from $33,060 to $1,732. As of December 31, 2012, we did not even have sufficient cash resources to meet our operating expenses for the next month based on our current burn rate. However, we anticipate that our burn rate will be significantly less going forward since a number of expenses associated with closing the Share Exchange were non-recurring. We therefore expect to spend less cash on certain expense categories during future years than we did during our most recent fiscal year. 12 Plan of Operations Our plan of operations over the next 12 months is to continue to address water quality and supply issues in Angola through the installation of our AQUAtapTMcommunity drinking water stations as well as the employment of our WEPSTM technology, and we anticipate that we will require a minimum of approximately $745,000 to pursue those plans. However, as described in Item 1 of this annual report, we are currently in the process of negotiating a formal agreement with the Angolan Ministry of Industry and Ministry of Energy & Water regarding becoming an official registered supplier for the "Water for All" program and for the construction of facility to assemble our AQUAtapTM stations. Our cash requirements will change substantially if we are able to successfully enter into such an agreement, but we expect that the AfDB will afund a large portion of the construction, inventory and working capital costs of the proposed project in those circumstances. We intend to meet the balance of our cash requirements for the next 12 months through a combination of debt financing and equity financing through private placements. Currently we are active in contacting broker/dealers in Canada and elsewhere regarding possible financing arrangements, and we recently received an aggregate investment of $168,000 in connection with our common stock that was unissued as of December 31, 2012. We do not currently have any arrangements in place to complete any further private placement financings and there is no assurance that we will be successful in completing any such financings. If we are unsuccessful in obtaining sufficient funds through our capital raising efforts, we may review other financing options. During the next 12 months, we estimate that our planned expenditures will include the following: Description Amount Equipment purchases Rent Management fees Consulting fees Professional fees Advertising and promotion expenses Travel and automotive expenses General and administrative expenses Total Going Concern Our financial statements have been prepared on a going concern basis, which implies we will continue to realize our assets and discharge our liabilities in the normal course of business. As at December 31, 2012, we had a working capital deficit of $791,550 and an accumulated deficit of $5,263,965. Our continuation as a going concern is dependent upon the continued financial support from our creditors, our ability to obtain necessary equity financing to continue operations, and ultimately on the attainment of profitable operations. These factors raise substantial doubt regarding our ability to continue as a going concern. Our financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to investors. 13 Critical Accounting Policies We have identified certain accounting policies, described below, that are important to the portrayal of our current financial condition and results of operations. Basis of Presentation and Consolidation Our consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in US dollars.Our consolidated financial statements include the accounts of the Company, its wholly-owned subsidiary, Quest; Quest’s wholly owned subsidiary, Quest Water Solutions Inc., a company incorporated under the laws of the province of British Columbia, Canada; and its 88% owned inactive subsidiaries Agua Cuilo Lda., Cuilo Embalnages, Lda., and Cuilo Comercial, Lda. All inter-company balances and transactions have been eliminated on consolidation. Our fiscal year-end is December 31. Foreign Currency Translation Our functional currency is US dollars. Transactions in foreign currencies are translated into the currency of measurement at the exchange rates in effect on the transaction date. Monetary balance sheet items expressed in foreign currencies are translated into US dollars at the exchange rates in effect at the balance sheet date. The resulting exchange gains and losses are recognized in income. Our integrated foreign subsidiaries are financially or operationally dependent on us. We use the temporal method to translate the accounts of our integrated operations into US dollars. Monetary assets and liabilities are translated at the exchange rates in effect at the balance sheet date. Non-monetary assets and liabilities are translated at historical rates. Revenues and expenses are translated at average rates for the period, except for amortization, which is translated on the same basis as the related asset. The resulting exchange gains or losses are recognized in income. Item 7A.Quantitative and Qualitative Disclosures About Market Risk Not required. 14 Item 8.Financial Statements and Supplementary Data Quest Water Global, Inc. (A Development Stage Company) Consolidated Financial Statements Year Ended December 31, 2012 (Expressed in US dollars) Report of Independent Registered Public Accounting Firm F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statement of Stockholders’ Deficit F-4 Consolidated Statements of Cash Flows F-5 Notes to the Consolidated Financial Statements F-7 15 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Quest Water Global, Inc. (A development stage company) We have audited the accompanying consolidated balance sheets of Quest Water Global, Inc. (a development stage company) as of December 31, 2012 and 2011, and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the years then ended, and accumulated from February 20, 2009 (date of inception) to December 31, 2012. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Quest Water Global, Inc. as of December 31, 2012 and 2011, and the results of its operations and its cash flows for the years then ended, and the period from February 20, 2009 (date of inception) to December 31, 2012, in conformity with accounting principles generally accepted in the United States of America. The accompanying consolidated financial statements have been prepared assuming the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has reported losses since inception of operations and requires additional funds to meet its obligations and fund the costs of its operations. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Management’s plans in regard to these matters are also discussed in Note 1 to the financial statements. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ DMCL DALE MATHESON CARR-HILTON LABONTE LLP CHARTERED ACCOUNTANTS Vancouver, Canada April 15, 2013 F-1 QUEST WATER GLOBAL, INC. (A Development Stage Company) Consolidated Balance Sheets (Expressed in US dollars) December 31, December 31, $ $ ASSETS Current assets Cash Prepaid expenses Total current assets Equipment (Note 3) Total assets LIABILITIES AND STOCKHOLDERS’ DEFICIT Current liabilities Accounts payable Accrued liabilities Convertible notes payable, net of unamortized discount of $5,914 (2011 - $16,693) (Note 4) Loan payable (Note 5) – Due to related parties (Note 6) Total current liabilities Convertible notes payable, net of unamortized discount of $79,792 (2011 - $nil) (Note 4) – Total liabilities Nature of operations and continuance of business (Note 1) Commitments (Note 10) Subsequent events (Note 12) Stockholders’ deficit Preferred stock, 5,000,000 shares authorized, $0.000001 par value, 2 and nil shares issued and outstanding, respectively 1 – Common stock, 95,000,000 shares authorized, $0.000001 par value, 84,833,860 and 49,114,666 shares issued and outstanding, respectively Additional paid-in capital Common stock issuable – Deficit accumulated during the development stage ) ) Total stockholders’ deficit ) ) Total liabilities and stockholders’ deficit (The accompanying notes are an integral part of these consolidated financial statements) F-2 QUEST WATER GLOBAL, INC. (A Development Stage Company) Consolidated Statements of Operations (Expressed in US dollars) Year ended December 31, $ Year ended December 31, $ Accumulated from February 20, 2009 (date of inception) to December 31, $ Revenue – – – Expenses Advertising and promotion Amortization Automotive Consulting fees (Note 9) Foreign exchange loss (gain) ) Management fees (Notes 6 and 9) Office and miscellaneous Professional fees Rent Telephone Transfer agent and filing fees – Travel Loss before other income (expense) Other income (expense) Accretion of discount on convertible notes payable ) ) ) Gain on settlement of debt – – Interest expense ) (4 ) ) Interest income – – ) ) ) Net loss ) ) ) Net loss per share, basic and diluted ) ) Weighted average number of shares outstanding, basic and diluted (The accompanying notes are an integral part of these consolidated financial statements) F-3 QUEST WATER GLOBAL, INC. (A Development Stage Company) Consolidated Statement of Stockholders’ Deficit (Expressed in US dollars) Deficit accumulated Additional Common during the Preferred stock Common stock paid-in stock development Number Amount $ Number Amount $ capital $ issuable $ stage $ Total $ Balance, February 20, 2009 (date of inception) – Common stock issued for cash at $0.0001 per share – – ) – – Net loss for the period – ) ) Balance, December 31, 2009 – – ) – ) ) Common stock issued for cash at $0.25 per share – – 16 – – Common stock issued to settle debt – – 13 – – Share subscriptions received – Fair value of beneficial conversion feature for convertible note payable – Net loss for the year – ) ) Balance, December 31, 2010 – – ) ) Common stock issued for cash at $0.25 per share – – ) – Common stock issued for cash at $0.20 per share – – 20 – – Common stock cancelled – – ) ) – – ) Common stock issued for conversion of notes payable – – Fair value of beneficial conversion feature for convertible notes payable – Net loss for the year – ) ) Balance, December 31, 2011 – – – ) ) (The accompanying notes are an integral part of these consolidated financial statements) F-4 QUEST WATER GLOBAL, INC. (A Development Stage Company) Consolidated Statement of Stockholders’ Deficit (Expressed in US dollars) Deficit accumulated Additional Common during the Preferred stock Common stock paid-in stock development Number Amount $ Number Amount $ capital $ issuable $ stage $ Total $ Balance, December 31, 2011 – – – ) ) Fair value of beneficial conversion feature for convertible notes payable – Conversion of debt – January 6, 2012 – recapitalization transactions: Shares of Quest Water Global, Inc. – – – ) ) Preferred stock issued 2 1 – 1 Common stock returned and cancelled for spin out of RPM Dental, Inc. (Note 1) – – ) ) ) – Common share issued for Quest (Note 1) – Recapitalization – – ) ) ) – – Common stock issued for cash at $0.25 per share – – 2 – – Common stock issued for cash at $0.25 per share – – 1 – – Common stock issued for conversion of notes payable – – 1 – Stock-based compensation – Fair value of beneficial conversion feature for convertible notes payable – Common stock issuable – Net loss for the year – ) ) Balance, December 31, 2012 2 1 ) ) (The accompanying notes are an integral part of these consolidated financial statements) F-5 QUEST WATER GLOBAL, INC. (A Development Stage Company) Consolidated Statement of Cash Flows (Expressed in US dollars) Year ended December 31, $ Year ended December 31, $ Accumulated from February 20, 2009 (date of inception) to December 31, $ Operating Activities: Net loss for the period ) ) ) Adjustments to reconcile net loss to net cash used in operating activities: Accretion of discount on convertible note payable Amortization Gain on settlement of debt – – ) Stock-based compensation – Changes in operating assets and liabilities: Prepaid expenses ) Accounts payable Accrued liabilities ) Due to/from related parties ) Net cash used in operating activities ) ) ) Investing Activities: Purchase of property and equipment ) ) ) Net cash used in investing activities ) ) ) Financing Activities: Proceeds from convertible notes payable Proceeds from loans payable – – Repayment of loans payable ) – ) Proceeds from issuance of common stock Net cash provided by financing activities Increase (decrease) in cash ) Cash, beginning of year – Cash, end of year Non-cash investing and financing activities: Common stock issued to settle accounts payable – – Quest notes conversion to common stock prior to recapitalization transaction (Notes 4(a) and (b)) Common stock issued pursuant to the conversion of notes payable – Common stock issued to settle loans payable – – Supplemental disclosures: Interest paid – – Income tax paid – – – (The accompanying notes are an integral part of these consolidated financial statements) F-6 QUEST WATER GLOBAL, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements December 31, 2012 (Expressed in US dollars) 1. Nature of Operations and Continuance of Business On January 6, 2012, Quest Water Global, Inc. (the “Company”) entered into a series of transactions pursuant to which the Company acquired Quest Water Solutions, Inc. (“Quest”), a Nevada corporation; spun-out its prior operations to the Company’s former principal stockholders, directors and officers; and completed a private offering of the Company’s securities for an aggregate purchase price of approximately $677,000. The following summarizes the foregoing transactions: ● Acquisition of Quest. The Company acquired all of the outstanding capital stock of Quest in exchange for the issuance of 51,369,860 shares of the Company’s common stock pursuant to a Share Exchange Agreement between the Company, the Company’s former principal stockholder, Quest and the former stockholders of Quest. As a result of this transaction, Quest became the Company’s wholly owned subsidiary and the former shareholders of Quest became the Company’s controlling stockholders. The transaction was accounted for as a reverse takeover/recapitalization effected by a share exchange, wherein Quest is considered the acquirer for accounting and financial reporting purposes. Accordingly, the comparative financial statements, including the disclosures from inception, are that of Quest. Two former shareholders of Quest each received one share of the Company’s newly designated Series A Voting Preferred Stock. Each share of Series A Voting Preferred Stock entitles the holder thereof to the number of votes equal to the quotient derived by dividing the total number of outstanding shares of Series A Voting Prefered Stock into a number equal to quotient derived by dividing 0.4285 into the total number of votes of the common stock and any other capital stock of the Company. ● Spin-Out of RPM Dental Business. Immediately prior to the acquisition of Quest, the Company spun-out RPM Dental Systems, LLC, a limited liability company formed in Kentucky and a wholly owned subsidiary, to the Company’s former officer and director and principal stockholder. As consideration the former director returned 80,000,000 shares of the Company’s common stock held by that person. These shares were cancelled immediately following the acquisition. ● Financing Transaction. Immediately following the acquisition of Quest, the Company completed a private offering of units consisting of an aggregate of (i) 2,398,000 shares of common stock and (ii) warrants to purchase 2,398,000 shares of common stock. The warrants have a three-year term and a per share exercise price of $0.50. The aggregate purchase price of the units was $599,500. On the closing of the above transactions, the Company entered into lock-up agreements with each of the former Quest shareholders who received common stock of the Company in the share exchange, agreeing not to transfer any of the common stock of the Company for a one year period after the closing. In addition, the Company entered into lock-up/leak-out agreements with the two officers of the Company, agreeing not to transfer any of the common stock of the Company for a one year period after the closing and for the six months thereafter to limit any transfers to 0.5% up to a maximum of 100,000 shares of common stock on any single day. The Company is an innovative water technology company that provides solutions to water scarce regions. The Company’s operations to date have been limited primarily to capital formation, organization, and development of its business plan. As such, the Company is a development stage company, as defined by Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 915, “Development Stage Entities”. These consolidated financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. As at December 31, 2012, the Company has a working capital deficiency of $791,550 of which $502,082 is owed to the two principal shareholders (Note 6), and accumulated stockholders’ deficit of $5,263,965. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing to continue to develop its business and ultimately on the attainment of profitable operations. The Company is in the process of arranging additional capital financing that may assist in addressing these issues; however, these factors continue to raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. F-7 QUEST WATER GLOBAL, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements December 31, 2012 (Expressed in US dollars) 2. Summary of Significant Accounting Policies (a) Basic of Presentation and Consolidation These consolidated financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States (“US GAAP”), and are expressed in US dollars. These consolidated financial statements include the accounts of the Company, its wholly-owned subsidiary, Quest, Quest’s wholly owned subsidiary, Quest Water Solutions Inc., a company incorporated under the laws of the Province of British Columbia, Canada, and its 88% owned inactive subsidiaries Agua Cuilo Lda., Cuilo Embalnages, Lda., and Cuilo Comercial, Lda. All inter-company balances and transactions have been eliminated on consolidation. (b) Use of Estimates Thepreparation of these consolidated financial statements in conformity with US GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company regularly evaluates estimates and assumptions related to the useful life and recoverability of equipment, fair value of convertible notes payable, fair value of stock-based compensation, and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. (c) Equipment Equipment is stated at cost. The Company amortizes the cost of equipment over its estimated useful life at the following annual rates: Computer equipment 45% declining balance basis Computer software 100% declining balance basis Demonstration equipment and furniture 20% declining balance basis (d) Long-lived Assets In accordance with ASC 360, “Property, Plant, and Equipment”, the Company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount exceeds fair value. F-8 QUEST WATER GLOBAL, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements December 31, 2012 (Expressed in US dollars) 2. Summary of Significant Accounting Policies (continued) (e) Financial Instruments and Fair Value Measures ASC 820, “Fair Value Measurements and Disclosures” (“ASC 820”), requires an entity to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are no observable inputs to the valuation methodology that are relevant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, accounts payable, convertible notes payable, loan payable, and amounts due to related parties. Pursuant to ASC 820, the fair value of cash is determined based on “Level 1” inputs. The recorded values of all other financial instruments approximate their current fair values because of their nature and respective maturity dates or durations. (f) Loss Per Share The Company computes net loss per share in accordance with ASC 260, "Earnings per Share", which requires presentation of both basic and diluted loss per share (“LPS”) on the face of the income statement. Basic LPS is computed by dividing net loss available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted LPS gives effect to all dilutive potential common stock outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted LPS excludes all dilutive potential shares if their effect is anti-dilutive. (g) Comprehensive Loss ASC 220, “Comprehensive Income”, establishes standards for the reporting and presentation of comprehensive income (loss) and its components in the financial statements. As at December 31, 2012 and 2011, the Company had no items representing comprehensive income or loss. (h) Reclassifications Certain of the figures presented for comparative purposes have been reclassified to conform to the presentation adopted in the current period. F-9 QUEST WATER GLOBAL, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements December 31, 2012 (Expressed in US dollars) 2. Summary of Significant Accounting Policies (continued) (i) Foreign Currency Translation The Company’s functional currency is US dollars. Transactions in foreign currencies are translated into the currency of measurement at the exchange rates in effect on the transaction date. Monetary balance sheet items expressed in foreign currencies are translated into US dollars at the exchange rates in effect at the balance sheet date. The resulting exchange gains and losses are recognized in income. The Company’s integrated foreign subsidiaries are financially or operationally dependent on the Company. The Company uses the temporal method to translate the accounts of its integrated operations into US dollars. Monetary assets and liabilities are translated at the exchange rates in effect at the balance sheet date. Non-monetary assets and liabilities are translated at historical rates. Revenues and expenses are translated at average rates for the period, except for amortization, which is translated on the same basis as the related asset. The resulting exchange gains or losses are recognized in income. (j) Income Taxes The Company accounts for income taxes using the asset and liability method in accordance with ASC 740, “Income Taxes”. The asset and liability method provides that deferred tax assets and liabilities are recognized for the expected future tax consequences of temporary differences between the financial reporting and tax bases of assets and liabilities, and for operating loss and tax credit carryforwards. Deferred tax assets and liabilities are measured using the currently enacted tax rates and laws that will be in effect when the differences are expected to reverse. The Company records a valuation allowance to reduce deferred tax assets to the amount that is believed more likely than not to be realized. As of December 31, 2012 and 2011, the Company did not have any amounts recorded pertaining to uncertain tax positions. The Company is required to file federal and provincial income tax returns in Canada and federal, state and local income tax returns in the US, as applicable. The Company may be subject to a reassessment of federal and provincial income taxes by Canadian tax authorities for a period of three years from the date of the original notice of assessment in respect of any particular taxation year. For Canadian and US income tax returns, the open taxation years are 2009, 2010, 2011 and 2012. In certain circumstances, the US federal statute of limitations can reach beyond the standard three year period. US state statutes of limitations for income tax assessment vary from state to state. Tax authorities of Canada and US have not audited any of the Company’s, or its subsidiaries’, income tax returns for the open taxation years noted above. The Company recognizes interest and penalties related to uncertain tax positions in income tax expense. During the years ended December 31, 2012 and 2011, there were no charges or provisions for interest or penalties. (k) Recent Accounting Pronouncements The Company has implemented all new accounting pronouncements that are in effect and that may impact its financial statements and does not believe that there are any other new accounting pronouncements that have been issued that might have a material impact on its financial position or results of operations. 3. Property and Equipment Cost Accumulated Amortization Net Carrying Value December 31, Net Carrying Value December 31, Computer equipment Computer software – – Demonstration equipment Equipment F-10 QUEST WATER GLOBAL, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements December 31, 2012 (Expressed in US dollars) 4. Convertible Notes Payable (a) On September 11, 2011, Quest received proceeds of $200,000 and issued a convertible promissory note for $200,000, which bears interest at 10% per annum, is unsecured, and due on demand. The unpaid amount of principal and accrued interest can be converted at any time at the holder’s option at $0.20 per share of common stock. In accordance with ASC 470-20, “Debt with Conversion and Other Options” (“ASC 470-20”), the Company recognized the intrinsic value of the embedded beneficial conversion feature of $50,000 as additional paid-in capital and an equivalent discount which will be charged to operations over the term of the convertible note up to its face value of $200,000. As at December 31, 2012, $50,000 has been accreted increasing the carrying value of the convertible note to $200,000. On January 5, 2012, Quest issued 2,000,000 shares of common stock pursuant to the conversion of the $200,000 note. (b) On October 3, 2011, Quest received proceeds of $25,500 and issued three separate convertible notes which are non-interest bearing, unsecured, and due on demand. The unpaid amount can be converted at any time at the holders’ option at $0.20 per share of common stock. In accordance with ASC 470-20, Quest recognized the intrinsic value of the embedded beneficial conversion feature of $6,375 as additional paid-in capital and charged to operations over the term of the convertible notes up to their face value of $25,500. For the period ended December 31, 2011, $6,375 had been accreted, increasing the carrying value of the convertible notes to $25,500. On January 5, 2012, Quest issued 255,000 shares of common stock pursuant to the conversion of the $25,500 note. (c) During December 2011, Quest received proceeds of $54,000 and issued three separate convertible notes which are non-interest bearing, unsecured, and due on demand. The unpaid amount can be converted at any time at the holders’ option at $0.25 per unit. Each unit includes one share of common stock of the Company and one three-year share purchase warrant with an exercise price of $0.50. In accordance with ASC 470-20, the Company recognized an embedded beneficial conversion feature of $17,419 as additional paid-in capital and charged to operations over the term of the convertible notes to accrete to their face value of $54,000. As at March 31, 2012, $5,081 had been accreted, increasing the carrying value of the convertible notes to $41,662. On May 4, 2012, the Company issued 216,000 shares of common stock pursuant to the conversion of the note; $12,338 had been accreted, increasing the carrying value of the convertible notes to $54,000 prior to conversion. (d) On January 3, 2012, Quest received proceeds of $10,000 and issued a convertible note which is non-interest bearing, unsecured, and due on demand. The unpaid amount can be converted at any time at the holder’s option at $0.25 per unit. Each unit includes one share of common stock of the Company and one three-year share purchase warrant with an exercise price of $0.50. In accordance with ASC 470-20, the Company recognized an embedded beneficial conversion feature of $3,226 as additional paid-in capital and charged to operations over the term of the convertible notes to accrete to their face value of $10,000. As at March 31, 2012, $807 had been accreted, increasing the carrying value of the convertible note to $7,581. On May 4, 2012, the Company issued 40,000 shares of common stock pursuant to the conversion of the note; $2,419 had been accreted, increasing the carrying value of the convertible note to $10,000 prior to conversion. (e) On May 9, 2012, the Company received proceeds of $150,000 and issued a convertible note which is non-interest bearing, unsecured, and due on May 9, 2014. The unpaid amount can be converted at any time at the holder’s option at $0.50 per share of common stock, which must not be less than $25,000 of unpaid principal. In accordance with ASC 470-20, the Company recognized the intrinsic value of the embedded beneficial conversion feature of $90,000 as additional paid-in capital and an equivalent discount which will be charged to operations over the term of the convertible note up to its face value of $150,000. During the period ended December 31, 2012, $60,000 had been accreted, increasing the carrying value to $90,000. (f) On July 30, 2012, the Company received proceeds of $25,000 and issued a convertible note which is non-interest bearing, unsecured, and due on July 30, 2014. The unpaid amount can be converted at any time at the holder’s option at $0.50 per share of common stock. In accordance with ASC 470-20, the Company recognized the intrinsic value of the embedded beneficial conversion feature of $25,000 as additional paid-in capital and an equivalent discount which will be charged to operations over the term of the convertible note up to its face value of $25,000. For the period ended December 31, 2012, $5,208 had been accreted, increasing the carrying value to $5,208. F-11 QUEST WATER GLOBAL, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements December 31, 2012 (Expressed in US dollars) 4. Convertible Notes Payable (continued) (g) On December 11, 2012, the Company received proceeds of $25,000 and issued a convertible note which bears interest at 10% per annum, is unsecured, and due on December 11, 2013. The unpaid amount can be converted six months after the date of issuance at the holder’s option at $0.40 per share of common stock. In accordance with ASC 470-20, the Company recognized the intrinsic value of the embedded beneficial conversion feature of $6,250 as additional paid-in capital and an equivalent discount which will be charged to operations over the term of the convertible note up to its face value of $25,000. For the period ended December 31, 2012, $336 had been accreted, increasing the carrying value to $19,086. (h) On December 18, 2012, the Company received proceeds of $11,820 and issued a convertible note which bears interest at 10% per annum, is unsecured, and due on December 11, 2013. The unpaid amount can be converted six months after the date of issuance at the holder’s option at $0.40 per share of common stock. In accordance with ASC 470-20, the Company determined there is no embedded beneficial conversion feature. 5. Loan Payable On November 12, 2009, the Company received $200,000 in the form of a non-interest bearing loan, secured by a promissory note, and personally guaranteed by the President and Vice President of the Company. During the year ended December 31, 2012, the Company repaid the loan. 6. Related Party Transactions (a) As at December 31, 2012, a total of $182,191 (December 31, 2011 - $302,421) is owed to the President of the Company, which is non-interest bearing, unsecured, and due on demand. (b) As at December 31, 2012, a total of $319,891 (December 31, 2011 - $213,472) is owed to the Vice President of the Company, which is non-interest bearing, unsecured, and due on demand. (c) For the year ended December 31, 2012, the Company incurred a total of $300,000 (2011 - $200,000) in management fees to the President and the Vice President of the Company. The Company also incurred stock-based compensation of $1,939,525 for stock options granted to the President and the Vice President of the Company during the year ended December 31, 2012, which is included in management fees. 7. Common Stock (a) On January 5, 2012, Quest issued 2,025,500 shares of common stock pursuant to the conversion of $225,500 in notes payable. Refer to Notes 4(a) and (b). (b) On January 6, 2012, the Company issued 51,369,860 shares of common stock for the acquisition of Quest. (c) On January 6, 2012, the Company issued 2,398,000 units at a price of $0.25 per unit for proceeds of $599,500. Each unit consisted of one share of common stock and one share purchase warrant exercisable at $0.50 per share expiring on January 6, 2015. (d) On February 10, 2012, the Company issued 310,000 units at a price of $0.25 per unit for proceeds of $77,500. Each unit consisted of one share of common stock and one share purchase warrant exercisable at $0.50 per share expiring on February 10, 2015. (e) On February 20, 2012, the Company completed a 20 for 1 forward split of its common stock. All share amounts have been retroactively adjusted for all periods presented. (f) On May 4, 2012, the Company issued 216,000 shares of common stock at $0.25 per share pursuant to the conversion of the $54,000 note payable. Refer to Note 4(c). (g) On May 4, 2012, the Company issued 40,000 shares of common stock at $0.25 per share pursuant to the conversion of the $10,000 note payable. Refer to Note 4(d). (h) As at December 31, 2012, the Company had received share subscriptions of $168,000. Refer to Notes 12(a) and (b). F-12 QUEST WATER GLOBAL, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements December 31, 2012 (Expressed in US dollars) 8. Share Purchase Warrants The following table summarizes the continuity of share purchase warrants: Number of warrants Weighted average exercise price $ Balance, December 31, 2010 and 2011 – – Issued Balance, December 31, 2012 As at December 31, 2012, the following share purchase warrants were outstanding: Number of warrants outstanding Exercise price $ Expiry date January 6, 2015 February 10, 2015 9. Stock Options In May 2012, the Company implemented a stock option plan pursuant to which stock options may be granted to directors, officers, employees and consultants of the Company to a maximum of 10% of the issued and outstanding common stock of the Company. The exercise price of each stock option will be equal to the market price at the date of grant. Stock options are exercisable over periods up to five years and vesting periods can be imposed at the discretion by the Board of Directors. On May 30, 2012, the Company granted 5,050,000 stock options at an exercise price of $0.90 per share expiring on May 30, 2015 to officers, directors, employees and consultants. The fair value for these stock options was estimated at the date of grant using the Black-Scholes option-pricing model assuming a weighted average expected life of 3 years, a risk-free rate of 0.38%, an expected volatility of 100%, and a 0% dividend yield. The weighted average fair value of stock options granted was $0.54 per option. For the total fair value of $2,798,455, $1,939,525 was expensed as management fees and $858,933 was expensed as consulting fees. Number of options Weighted average exercise price $ Outstanding, December 31, 2010 and 2011 – – Granted Outstanding, December 31, 2012 Additional information regarding stock options outstanding as at December 31, 2012 is as follows: Outstanding and exercisable Range of exercise prices $ Number of shares Weighted average remaining contractual life (years) Weighted average exercise price $ F-13 QUEST WATER GLOBAL, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements December 31, 2012 (Expressed in US dollars) 10. Commitments (a) In January 2011, the Company signed a lease for office premises and agreed to pay annual basic rent of $12,024 plus taxes up to January 2014. (b) On November 1, 2011, the Company entered into a management agreement with the President of the Company whereby it is obligated to pay $12,500 per month starting on October 3, 2011 to November 1, 2016. The agreement may be terminated by written notice. Upon termination, the President shall receive a termination fee equal to the sum of: (i) Buy-out of any outstanding stock options for a price equal to the fair market value of the Company’s common stock multiplied by the number of shares under options and less the exercise price; plus (ii) The greater of: ● The aggregate remaining fees for the unexpired remainder of the term; or ● One annual fee plus one month fee for each year served after November 1, 2011. (c) On November 1, 2011, the Company entered into a management agreement with the Vice-President of the Company whereby it is obligated to pay $12,500 per month starting on October 3, 2011 to November 1, 2016. The agreement may be terminated by written notice. Upon termination, the Vice-President shall receive a termination fee equal to the sum of: (i) Buy-out of any outstanding stock options for a price equal to the fair market value of the Company’s common stock multiplied by the number of shares under options and less the exercise price; p (ii) The greater of: ● The aggregate remaining fees for the unexpired remainder of the term; or ● One annual fee plus one month fee for each year served after November 1, 2011. 11. Income Taxes The Company has net operating losses carried forward of $2,291,559, available to offset taxable income in future years which expires in fiscal 2032. The Company is subject to US Federal and State income taxes at a rate of 34% and Canadian Federal and Provincial income taxes at a statutory rate of 25%. The reconciliation of the provision for income taxes at the consolidated corporate tax rate compared to the Company’s income tax expense as reported is as follows: $ $ Income tax recovery at statutory rate Permanent differences ) ) Change in enacted tax rates – ) Valuation allowance change ) ) Provision for income taxes – – The significant components of deferred income tax assets and liabilities as at December 31, 2012 and 2011 are as follows: $ $ Net operating losses carried forward Valuation allowance ) ) Net deferred income tax asset – – The Company is in arrears on filing its statutory corporate income tax returns and the amounts presented above are based on estimates. The actual losses available could differ from these estimates. F-14 QUEST WATER GLOBAL, INC. (A Development Stage Company) Notes to the Consolidated Financial Statements December 31, 2012 (Expressed in US dollars) 12. Subsequent Events (a) On January 18, 2013, the Company issued 286,000 units at a price of $0.50 per unit for proceeds of $143,000, which was included in common stock issuable as at December 31, 2012. Each unit consisted of one share of common stock and one share purchase warrant exercisable at $0.75 per share expiring on July 15, 2015. (b) On February 21, 2013, the Company issued 62,500 units at a price of $0.40 per unit for proceeds of $25,000, which was included in common stock issuable as at December 31, 2012. Each unit consisted of one share of common stock and one share purchase warrant exercisable at $0.65 per share expiring on October 15, 2015. F-15 Item 9.Changes In and Disagreements With Accountants on Accounting and Financial Disclosure None. Item 9A.Controls and Procedures Disclosure Controls and Procedures We maintain disclosure controls and procedures, as defined in Rule 13a-15(e) and Rule 15d-15(e) under the Securities Exchange Act of 1934 (the “Exchange Act”), that are designed to ensure that information required to be disclosed by us in the reports that we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified in the rules and forms of the SEC, and that such information is accumulated and communicated to management, including our Chief Executive Officer and Chief Financial Officer, as appropriate, to allow for timely decisions regarding required disclosure. As of the end of the period covered by this report, management, with the participation of our Chief Executive and Chief Financial Officer, carried out an evaluation of the effectiveness of our disclosure controls and procedures. Based upon this evaluation, management concluded that our disclosure controls and procedures were not effective due to certain deficiencies in our internal control over financial reporting. Internal Control over Financial Reporting Management’s Annual Report on Internal Control over Financial Reporting This annual report does not include a report of management's assessment regarding internal control over financial reporting or an attestation report of our registered public accounting firm due to a transition period established by rules of the SEC for newly public companies. Changes in Internal Control over Financial Reporting There were no changes in our internal control over financial reporting (as defined in Rule 13a-15(e) and Rule 15d-15(e) under the Exchange Act) during our most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, our internal control over financial reporting. Item 9B.Other Information None. 16 PART III Item 10.Directors, Executive Officers and Corporate Governance Directors and Executive Officers As of April 15, 2013, the names, ages and positions of our directors and executive officers were as follows: Name Age Position John Balanko 53 Chairman, President, Chief Executive Officer, Director Peter Miele 54 Vice President, Chief Financial Officer, Secretary, Director John Balanko – Chairman, President, Chief Executive Officer, Director Mr. Balanko was appointed as our Chairman, President, Chief Executive Officer and Director on January 6, 2012. Mr. Balanko co-founded Quest and has served as its Chairman, President and Chief Executive Officer since the company’s inception in October 2008. From 2005 to 2008, Mr. Balanko was the founder and a managing partner of Environmental Water Solutions (“EWS”), a proprietorship focused on the research and development of atmospheric water generators for commercial applications. During his tenure at EWS, he collaborated with a large, custom air handling manufacturer in San Diego, CA to design, manufacture, and successfully demonstrate a commercial atmospheric water generator. From 2002 to 2005, Mr. Balanko was the managing director and founder of Liquid Air San Diego, a distributor for parent company H2O Liquid Air of Long Beach, CA. Liquid Air San Diego provided sales and service of atmospheric water generators to businesses throughout San Diego County. From 1994 to 1997, Mr. Balanko held the position of Head of Corporate Finance with Fountain House Holding Corp., a company listed on the TSX Venture Exchange in Canada, where he was also appointed to the Board of Directors in 1995. In 1987, after completing the Canadian Securities Course, Mr. Balanko received the designation of Licensed Investment Representative from the Investment Dealers Association of Canada. From 1987 to 1994, he pursued a career as a financial advisor and investment broker with such firms as C.M. Oliver & Co., Yorkton Securities, Pacific International Securities and Royal Trust Company of Canada. Mr. Balanko has an extensive 28 year entrepreneurial background in corporate finance, sales, marketing, contract and license negotiation, project management and business development. Over the past 20+ years, he has held executive positions with over a dozen private and public companies. Mr. Balanko’s diverse managerial and executive experience gives him unique insights into our business, relationships, challenges, opportunities and operations. Peter Miele – Vice President, Chief Financial Officer, Secretary, Director Mr. Miele was appointed as our Vice President, Secretary and Director on January 6, 2012, and as our Chief Financial Officer on April 13, 2012. He also co-founded Quest and has served as its Executive Vice President and Director since the company’s inception in October 2008. Mr. Miele has over 25 years of entrepreneurial and executive experience and has been involved with public and private companies in strategic management framework, business development, marketing, design and branding, along with holding directorship and Corporate Development positions. Mr. Miele has served as a member of the Board of Directors of Fibresources Corporation, a company formerly listed on the TSX Venture Exchange in Canada, since 2006. In 2004, Mr. Miele was involved in the successful launch of a bottled water company. Innovative and creative, Mr. Miele was involved in the strategic and corporate development of the company’s overall corporate branding, as well as creating and facilitating the company’s marketing and production of new brands of bottled water products. Neither Mr. Balanko nor Mr. Miele has been a director of any company with a class of securities registered pursuant to section 12 of the Exchange Act or subject to the requirements of section 15(d) of the Exchange Act, or any company registered as an investment company under the Investment Company Act of 1940, during the past five years. 17 Term of Office Our directors are appointed for a one-year term to hold office until our next annual general meeting of stockholders or until removed from office in accordance with our bylaws. Our officers are appointed by our Board of Directors and hold office until removed by the Board. All of our officers and directors will remain in office until the next annual meeting of our stockholders, and until their successors have been duly elected and qualified. Our bylaws provide that officers are appointed annually by our Board and each executive officer serves at the discretion of our Board. Significant Employees Other than our executive officers, we do not expect any other individuals to make a significant contribution to our business. Family Relationships There are no family relationships among our directors, executive officers or persons nominated or chosen by us to become directors or executive officers. Legal Proceedings None of our directors, executive officers, promoters or control persons has been involved in any of the following events during the past ten years: ● any bankruptcy petition filed by or against any business of which such person was a general partner or executive officer either at the time of the bankruptcy or within two years prior to that time; ● any conviction in a criminal proceeding or being subject to a pending criminal proceeding (excluding traffic violations and other minor offenses); ● being subject to any order, judgment or decree, not subsequently reversed, suspended or vacated, of any court of competent jurisdiction, permanently or temporarily enjoining, barring, suspending or otherwise limiting his involvement in any type of business, securities or banking activities; ● being found by a court of competent jurisdiction (in a civil action), the SEC or the Commodity Futures Trading Commission to have violated any federal or state securities or commodities law, and the judgment has not been reversed, suspended or vacated; ● being the subject of, or a party to, any federal or state judicial or administrative order, judgment, decree or finding, not subsequently reversed, suspended or vacated, relating to an alleged violation of any law or regulation prohibiting mail or wire fraud or fraud in connection with any business activity; ● being the subject of, or a party to, any judicial or administrative order, judgment, decree or finding, not subsequently reversed, suspended or vacated relating to an alleged violation of any federal or state securities or commodities law or regulation or any law or regulation respecting financial institutions or insurance companies; or ● being the subject of, or a party to, any sanction or order, not subsequently reversed, suspended or vacated, of any stock, commodities or derivatives exchange or other self-regulatory organization. 18 Audit Committee Our Board of Directors established an audit committee on January 6, 2012. Since that date, John Balanko and Peter Miele have acted as the members of the audit committee. Neither Mr. Balanko nor Mr. Miele are independent members of the committee according to NASDAQ Rule 5605(a)(2) and National Instrument 52-110 of the Canadian Securities Administrators (“NI 52-110”), since both of them are our executive officers. The Board of Directors adopted a charter for the audit committee on January 6, 2012, a copy of which was filed as Exhibit 99.1 to our annual report for the year ended December 31, 2011. The audit committee is responsible for reviewing both our interim and annual financial statements. For the purposes of performing their duties, the members of the audit committee have the right, at all times, to inspect all our books and financial records as well as those of our subsidiaries, and discuss with management and our auditors any accounts, records and matters relating to our financial statements. The audit committee meets periodically with management and annually with our auditors. Since the commencement of our most recently completed financial year, our Board of Directors has not failed to adopt a recommendation of the audit committee to nominate or compensate an auditor. Our Board of Directors has determined that we do not have an audit committee financial expert on our Board carrying out the duties of the audit committee. The Board has determined that the cost of hiring a financial expert to act as a director and to be a member of the audit committee or otherwise perform audit committee functions outweighs the benefits of having an audit committee financial expert on the Board. Nomination Procedures for Appointment of Directors We do not have a nominating committee. Our Board of Directors selects individuals to stand for election as members of the Board, and does not have a policy with regards to the consideration of any director candidates recommended by our security holders. Our Board has determined that it is in the best position to evaluate our company’s requirements as well as the qualifications of each candidate when it considers a nominee for a position on our Board. If security holders wish to recommend candidates directly to our Board, they may do so by communicating directly with our President at the address specified on the cover of this annual report. Code of Ethics We have not yet adopted a code of ethics because we have not yet finalized the content of such a code. 19 Item 11.Executive Compensation The following table sets forth all compensation awarded to, earned by or paid to our principal executive officer and our most highly compensated other executive officer during the years ended December 31, 2012 and 2011. We do not have any other executive officers and no other individual received total compensation from us in excess of $100,000 during those years. Pursuant to Item 402(a)(5) of Regulation S-K we have omitted certain columns from the table since there was no compensation awarded to, earned by or paid to these individuals required to be reported in such columns in either year. Summary Compensation Table Name and Principal Position Year ended December 31 Salary Option Awards ($) (1) Total John Balanko, Chief Executive Officer (2) 969,763 (3) - Peter Miele, Chief Financial Officer (4) 969,763 (3) - See Note 9 of the notes to our audited consolidated financial statements included in this annual report for a description of the assumptions made in the valuation of option awards. John Balanko was appointed as our Chairman, President, Chief Executive Officer and director on January 6, 2012 and has served as the Chairman, President and Chief Executive Officer of Quest since the company’s inception in October 2008. Represents stock-based compensation related to options vesting during the year ended December 31, 2012. Peter Miele was appointed as our Vice President, Secretary and Director on January 6, 2012 and our Chief Financial Officer on April 13, 2012, and has served as Quest’s Executive Vice President and Director since the company’s inception in October 2008. 20 Outstanding Equity Awards at Fiscal Year-End On May 30, 2012, we granted options to purchase 3,500,000 shares of our common stock to our executive officers. The following table sets forth information relating to the options granted to our principal executive officer and most highly compensated other executive officer as of December 31, 2012. Outstanding Equity Awards at Fiscal Year-End Name Number of Securities Underlying Unexercised Options Exercisable (1) Option Exercise Price Option Expiration Date John Balanko May 30, 2015 Peter Miele May 30, 2015 These options vested on the grant date of May 30, 2012. Management Agreements On November 1, 2011, we entered into management agreements with each of John Balanko and Peter Miele pursuant to which we are obligated to pay Mr. Balanko and Mr. Miele a base fee of $12,500 per month, in advance, from October 3, 2011 until November 1, 2016. Either party may terminate the agreement upon written notice, but upon termination, each of Mr. Balanko and Mr. Miele are entitled to receive a termination fee equal to the sum of ● the buy-out of any outstanding stock options of Quest for a price equal to the fair market value of the company’s common stock multiplied by the number of shares under options and less the exercise price thereof; plus ● the greater of (i) the aggregate remaining base fees for the unexpired remainder of the term or (ii) one annual base fee plus one month of base fee for each year, or portion thereof, served after October 3, 2011. Pension, Retirement or Similar Benefit Plans There are no arrangements or plans in which we provide pension, retirement or similar benefits to our directors or executive officers. We have no material bonus or profit sharing plans pursuant to which cash or non-cash compensation is or may be paid to our directors or executive officers, except that stock options may be granted from time to time at the discretion of the Board of Directors or a committee thereof. Other than our management agreements with John Balanko and Peter Miele, we have no plans or arrangements in respect of remuneration received or that may be received by our executive officers to compensate such officers in the event of termination of employment (as a result of resignation, retirement, change of control) or a change of responsibilities following a change of control. Compensation Committee We currently do not have a compensation committee of the Board of Directors or a committee performing similar functions. It is the view of the Board that it is appropriate for us not to have such a committee because of our size and because the Board as a whole participates in the consideration of executive compensation. Compensation of Directors Our directors did not receive any compensation for their services as directors from our inception on February 20, 2009 to December 31, 2012. We have no formal plan for compensating our directors for their services in the future in their capacity as directors, although such directors are expected in the future to receive options to purchase shares of our common stock as awarded by our Board of Directors or any compensation committee that may be established. 21 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters The following table sets forth certain information regarding our common stock and our Series A Voting Preferred Stock beneficially owned as of April 15, 2013 for (i) each stockholder known to be the beneficial owner of 5% or more of our outstanding shares of common stock, (ii) each executive officer and director, and (iii) all executive officers and directors as a group. A person is considered to beneficially own any shares: (i) over which such person, directly or indirectly, exercises sole or shared voting or investment power, or (ii) of which such person has the right to acquire beneficial ownership at any time within 60 days through an exercise of stock options or warrants or otherwise. Unless otherwise indicated, voting and investment power relating to the shares shown in the table for our directors and executive officers is exercised solely by the beneficial owner or shared by the owner and the owner’s spouse or children. For purposes of this table, a person or group of persons is deemed to have “beneficial ownership” of any shares of common stock that such person has the right to acquire within 60 days of the date of this annual report. For purposes of computing the percentage of outstanding shares of our common stock held by each person or group of persons named above, any shares that such person or persons has the right to acquire within 60 days of the date of this annual report is deemed to be outstanding, but is not deemed to be outstanding for the purpose of computing the percentage ownership of any other person. The inclusion herein of any shares listed as beneficially owned does not constitute an admission of beneficial ownership. Title of Class Name and Addressof Beneficial Owner Amount andNature of BeneficialOwnership Percent of Class (1) Common Stock John Balanko (2) 2030 Marine Drive, Suite 302 North Vancouver, British Columbia Canada V7P 1V7 19,150,000 (3) Common Stock Peter Miele (4) 2030 Marine Drive, Suite 302 North Vancouver, British Columbia Canada V7P 1V7 19,550,000 (5) Common Stock Josh Morita (6) 3285 Blazer Parkway, Suite 200 Lexington, Kentucky 40509 - - Common Stock Dr. Laura Justice Sloan (7) 3285 Blazer Parkway, Suite 200 Lexington, Kentucky 40509 - - All Officers and Directors as aGroup Series A Voting PreferredStock (8) John Balanko (2) 2030 Marine Drive, Suite 302 North Vancouver, British Columbia Canada V7P 1V7 1 50 Series A Voting PreferredStock (8) Peter Miele (3) 2030 Marine Drive, Suite 302 North Vancouver, British Columbia Canada V7P 1V7 1 50 All Officers and Directors as aGroup 2 Based on 85,182,360 issued and outstanding shares of our common stock as of April 15, 2013. John Balanko was appointed as our Chairman, President, Chief Executive Officer and director on January 6, 2012. Includes 17,400,000 shares of our common stock and options to purchase 1,750,000 shares of our common stock at an exercise price of $0.90 per share until May 30, 2015. Peter Miele was appointed as our Vice President, Secretary and director on January 6, 2012, and as our Chief Financial Officer on April 13, 2012. Includes 17,400,000 shares of our common stock and options to purchase 1,750,000 shares of our common stock at an exercise price of $0.90 per share until May 30, 2015 owned by Peter Miele directly, and 400,000 shares of our common stock owned by Anne Marie Miele, the spouse of Mr. Miele. Josh Morita was our Chairman, President, Chief Executive Officer and director from our inception on February 25, 2010 to January 6, 2012. Dr. Laura Justice Sloan was our director from our inception on February 25, 2010 to January 6, 2012. Each holder of our Series A Voting Preferred Stock is entitled to the number of votes equal to the quotient derived by dividing the total number of outstanding shares of Series A Voting Preferred Stock into a number equal to the quotient derived by dividing 0.4285 into the total number of votes of our common stock and any other capital stock of the Company (other than the Series A Voting Preferred Stock) having general voting rights. Holders of Series A Voting Preferred Stock are entitled to vote on all matters on which the holders of our common stock are entitled to vote. The holders of shares of our common stock and the holders of shares of any other capital stock of the Company having general voting rights shall vote together as one class on all matters submitted to a vote of our stockholders. 22 Changes in Control As of April 15, 2013, we were not aware of any arrangements, including any pledge by any person of our securities, the operation of which may at a subsequent date result in a change in our control. Securities Authorized For Issuance Under Equity Compensation Plans The following table sets forth information with respect to compensations plans, including individual compensation arrangements, under which our common stock is authorized for issuance as of December 31, 2012. As described elsewhere in this annual report, on May 30, 2012 we granted incentive stock options to purchase an aggregate of 3,500,000 shares of our common stock to our executive officers exercisable at a price of $0.90 per share until May 30, 2015. On the same date, we granted incentive stock options to purchase an additional 1,550,000 shares of our common stock to certain employee/consultants and members of our advisory board on the same terms. In each case, the options vested immediately. Plan Category Number of Securities to be Issued uponExercise of Outstanding Options, Warrants and Rights (a) Weighted-Average Exercise Price of Outstanding Options, Warrants and Rights (b) Number of Securities Remaining Available for Future Issuance Under Equity Compensation Plans (Excluding Securities Reflected in Column (a)) (c) Plans approved by security holders - - - Plans not approved by security holders 2,708,000 (1) - 5,050,000 (2) 3,433,386 (3) Includes warrants to purchase 2,398,000 shares of our common stock at an exercise price of $0.50 per share until January 6, 2015 and warrants to purchase 310,000 shares of our common stock at an exercise price of $0.50 per share until February 10, 2015. Includes options to purchase 5,050,000 shares of our common stock at an exercise price of $0.90 per share until May 30, 2015. Represents unissued options to purchase shares of our common stock under the rolling 10% stock option plan we adopted on May 30, 2012. Item 13.Certain Relationships and Related Transactions, and Director Independence On January 6, 2012, we entered into a Share Exchange Agreement with Josh Morita, our former President, Chief Executive officer and director, Quest and the former shareholders of Quest (the “Quest Shareholders”) pursuant to which we acquired all of the outstanding capital stock of Quest from the Quest Shareholders in exchange for 2,568,493 pre-Forward Split (51,369,860 post-Forward Split) shares of our common stock. The shares issued to the Quest Shareholders in the Share Exchange constituted approximately 62.74% of our issued and outstanding shares of common stock as of and immediately after the consummation of the Share Exchange. As a result of the Share Exchange, Quest became our wholly owned subsidiary and John Balanko and Peter Miele, the former shareholders of Quest and our current Chairman, President, Chief Executive Officer and director, and current Vice President, Chief Financial Officer, Secretary and director, respectively, became our principal stockholders. In connection with the Share Exchange, on January 6, 2012, we issued 1,740,000 pre-Forward Split (34,800,000 post-Forward Split) shares of our common stock to Mr. Balanko and Mr. Miele. Mr. Balanko and Mr. Miele each also received one share of our newly designated Series A Voting Preferred Stock. Each holder of our Series A Voting Preferred Stock is entitled to the number of votes equal to the quotient derived by dividing the total number of outstanding shares of Series A Voting Preferred Stock into a number equal to the quotient derived by dividing 0.4285 into the total number of votes of our common stock and any other capital stock of the Company (other than the Series A Voting Preferred Stock) having general voting rights. 23 Also in connection with the Share Exchange, on January 6, 2012, we entered into an Agreement of Sale with Mr. Morita pursuant to which we sold our equity interest in RPM Kentucky to Mr. Morita in exchange for 4,000,000 pre-Forward Split (80,000,000 post-Forward Split) shares of our common stock that were subsequently cancelled. Also in connection with the Share Exchange, on January 6, 2012, we entered into Lock-Up/Leak-Out Agreements with Mr. Balanko and Mr. Miele pursuant to which each of them agreed not to transfer any of our capital stock held directly or indirectly by him for a 12-month period and for the six months thereafter to limit any transfers to 0.5% of the shares of our common stock, up to a maximum of 5,000 pre-Forward Split (100,000 post-Forward Split) shares on any single day. On May 30, 2012, we granted options to purchase 1,750,000 shares of our common stock to Mr. Balanko and options to purchase 1,750,000 shares of our common stock to Mr. Miele. These options vested immediately and are exercisable at a price of $0.90 per share until May 30, 2015. As at December 31, 2012, we owed $182,189 to Mr. Balanko, which amount is unsecured, non-interest bearing and due on demand. As of December 31, 2012, we owed $319,891 to Mr. Miele, which amount is unsecured, non-interest bearing and due on demand. During the year ended December 31, 2012, we incurred a total of $300,000 in management fees to Mr. Balanko and Mr. Miele. We also incurred stock-based compensation of $1,939,525 for stock options granted to Mr. Balanko and Mr. Miele during the year ended December 31, 2012. Other than as described above, we have not entered into any transactions with our officers, directors, persons nominated for these positions, beneficial owners of 5% or more of our common stock, or family members of those persons wherein the amount involved in the transaction or a series of similar transactions exceeded the lesser of $120,000 or 1% of the average of our total assets for the last two fiscal years. Director Independence The OTCQB on which our common stock is quoted on does not have any director independence requirements. We currently use the definition in NASDAQ Listing Rule 5605(a)(2) for determining director independence, which provides that an “independent director” is a person other than an executive officer or employee of the company or any other individual having a relationship which, in the opinion of the company’s Board of Directors, would interfere with the exercise of independent judgment in carrying out the responsibilities of a director. The NASDAQ listing rules provide that a director cannot be considered independent if: ● the director is, or at any time during the past three years was, an employee of the company; ● the director or a family member of the director accepted any compensation from the company in excess of $120,000 during any period of 12 consecutive months within the three years preceding the independence determination (subject to certain exclusions, including, among other things, compensation for board or board committee service); ● a family member of the director is, or at any time during the past three years was, an executive officer of the company; ● the director or a family member of the director is a partner in, controlling stockholder of, or an executive officer of an entity to which the company made, or from which the company received, payments in the current or any of the past three fiscal years that exceed 5% of the recipient’s consolidated gross revenue for that year or $200,000, whichever is greater (subject to certain exclusions); ● the director or a family member of the director is employed as an executive officer of an entity where, at any time during the past three years, any of the executive officers of the company served on the compensation committee of such other entity; or ● the director or a family member of the director is a current partner of the company’s outside auditor, or at any time during the past three years was a partner or employee of the company’s outside auditor, and who worked on the company’s audit. We have determined that none of our directors meet this definition of independence due to the fact that our directors are also are executive officers. 24 National Instrument 52-110 We are a reporting issuer in the Province of British Columbia. NI 52-110 requires us, as a venture issuer, to disclose in our annual report certain information concerning the constitution of our audit committee and our relationship with our independent auditor. As defined in NI 52-110, Mr. Balanko and Mr. Miele are not independent directors. For a description of the education and experience of our audit committee members that is relevant to the performance of their respective responsibilities as audit committee members, please see Item 10 of this annual report under the heading “Directors and Officers”. None of our audit committee members is “financially literate” as defined in NI 52-110. Since the commencement of our most recently completed financial year, we have not failed to adopt a recommendation of the audit committee to nominate or compensate an external auditor. Since the commencement of our most recently completed financial year, we have not relied on the exemptions contained in sections 2.4 or 8 of NI 52-110.Section 2.4 (De Minimis Non-audit Services) provides an exemption from the requirement that the audit committee must pre-approve all non-audit services to be provided by the auditor, where the total amount of fees related to the non-audit services are not expected to exceed 5% of the total fees payable to the auditor in the fiscal year in which the non-audit services were provided.Section 8 (Exemptions) permits us to apply to a securities regulatory authority for an exemption from the requirements of NI 52-110 in whole or in part. Our audit committee has adopted specific policies and procedures for the engagement of non-audit services as set out in the audit committee charter. A copy of our audit committee charter was filed as Exhibit 99.1 to our annual report for the year ended December 31, 2011. National Instrument 58-101 We are a reporting issuer in the Province of British Columbia. National Instrument 58-101 of the Canadian Securities Administrators requires us, as a venture issuer, to disclose in our annual report certain information concerning corporate governance disclosure. Board of Directors Our Board of Directors currently consists of two members, John Balanko and Peter Miele.We have determined that neither Mr. Balanko nor Mr. Miele is independent as that term is defined in NI 52-110 due to the fact that they are also our executive officers. Directorships Our directors are not currently directors of any other reporting issuers (or the equivalent in a foreign jurisdiction). Orientation and Continuing Education We have an informal process to orient and educate new recruits to our Board of Directors regarding their role on the Board, our committees and our directors, as well as the nature and operations of our business. This process provides for an orientation with key members of the management staff, and further provides access to materials necessary to inform them of the information required to carry out their responsibilities as a Board member. This information includes our most recent budget approved by the Board, our most recent annual report, our audited financial statements and copies of our interim quarterly financial statements. The Board does not provide continuing education for our directors. Each director is responsible for maintaining the skills and knowledge necessary to meet their obligations as a director. 25 Ethical Business Conduct Our Board of Directors does not take any formal steps to encourage and promote a culture of ethical business conduct as it has found that the fiduciary duties placed on individual directors by our governing corporate legislation and the common law have been sufficient to ensure that the Board operates independently of management and in our best interests. Nomination of Directors Our Board of Directors is responsible for identifying new director nominees. In identifying candidates for the Board, the Board takes into account all factors it considers appropriate, which may include strength of character, mature judgment, career specialization, relevant technical skills, diversity and the extent to which the candidate would fill a present need on the Board. As part of the process, the Board, together with management, is responsible for conducting background searches and is empowered to retain search firms to assist in the nomination process. Once candidates have gone through a screening process and met with the existing directors, they may be formally put forward as nominees for approval by the Board. Compensation Our Board of Directors plans to conduct reviews with regard to directors’ compensation once a year. To make its recommendation on directors’ compensation, the Board will take into account the types of compensation and the amounts paid to directors of comparable publicly traded companies whose stock is quoted on the OTCQB. Assessments Our Board of Directors intends for individual director assessments to be conducted by other directors, taking into account each director’s contributions at Board meetings, service on committees, experience base, and their general ability to contribute to one or more of our major needs. However, due to our stage of development and our need to deal with other urgent priorities, the Board has not yet implemented such a process of assessment. Item 14.Principal Accountant Fees and Services Audit and Non-Audit Fees The following table sets forth the fees for professional audit services and the fees billed for other services rendered by our auditors, Dale Matheson Carr-Hilton LaBonte LLP, in connection with the audit of our financial statements for the years ended December 31, 2012 and 2011, respectively, as well as reviews of our interim financial statements, services provided in connection with our statutory and regulatory filings or engagements, and any other fees billed for services rendered by our auditors during these periods. Year Ended December 31, Year Ended December 31, Audit fees and audit-related fees Tax fees - - All other fees - - Total In the above table, “audit fees” are fees billed by our auditors for services provided in auditing our annual financial statements. “Audit-related fees” are fees not included in audit fees that are billed by our auditors for assurance and related services that are reasonably related to the performance of the audit review of our financial statements. “Tax fees” are fees billed by our auditors for professional services rendered for tax compliance, advice and planning. “All other fees” are fees billed by our auditors for products and services not included in the foregoing categories. Policy on Pre-Approval Our Board of Directors pre-approves all services provided by our auditors. All of the above services and fees were reviewed and approved by the Board of Directors either before or after the respective services were rendered. 26 PART IV Item 15.Exhibits The following documents are filed as a part of this annual report. Exhibit Number Description of Exhibit Share Exchange Agreement dated January 6, 2012 with Josh Morita, Quest Water Solutions, Inc. and the shareholders of Quest Water Solutions, Inc. (1) Articles of Incorporation (2) Bylaws (2) Certificate of Designation for Series A Voting Preferred Stock filed with the Delaware Secretary of State on December 29, 2011 (1) Certificate of Amendment filed with the Delaware Secretary of State on February 21, 2012 (3) Agreement of Sale dated January 6, 2012 with Josh Morita (1) Subscription Agreement dated January 6, 2012 (1) Form of Warrant dated January 6, 2012 (1) Registration Rights Agreement dated January 6, 2012 (1) Form of Lock-Up Agreement dated January 6, 2012 (1) 10.6(a) Lock-Up/Leak Out Agreement with John Balanko dated January 6, 2012 (1) 10.6(b) Lock-Up/Leak Out Agreement with Peter Miele dated January 6, 2012 (1) Management Agreement with John Balanko dated November 1, 2011 (1) Management Agreement with Peter Miele dated November 1, 2011 (1) Global Cooperation Partner Agreement between Quest Water Solutions, Inc. and Trunz Water Systems AG, dated June 29, 2011 (1) Certification of the Chief Executive Officer pursuant to Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Financial Officer pursuant to Rule 13a-14(a) or 15d-14(a) under the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Executive Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Certification of the Chief Financial Officer pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 Audit Committee Charter (4) Incorporated by reference from our Current Report on Form 8-K filed with the SEC on January 10, 2012. Incorporated by reference from our Registration Statement on Form S-1 filed with the SEC on August 17, 2010. Incorporated by reference from our Current Report on Form 8-K filed with the SEC on March 7, 2012. Incorporated by reference from our Annual Report on Form 10-K filed with the SEC on April 16, 2012. 27 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: April 15, 2013 QUEST WATER GLOBAL, INC. By: /s/ John Balanko John Balanko Chairman, President, Chief Executive Officer, Director Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. SIGNATURE TITLE DATE /s/ John Balanko Chairman, President, Chief Executive Officer, Director April 15, 2013 John Balanko /s/ Peter Miele Vice President, Chief Financial Officer, Secretary, Director April 15, 2013 Peter Miele 28
